DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what subjective or objective factors indicate that a subject is, or should be, “suspected of” acute drug overdose reaction.  

Claim Rejections - 35 USC § 112 (Prodrug)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites a prodrug of the claimed compound.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
The instant claims are drawn to a claimed structure and prodrugs thereof.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  The claimed structure has been disclosed and example compound species that would be within the claimed structure have been disclosed.  However, as to the claimed prodrugs, no specific examples are given that would demonstrate possession of or put the public in possession of the claimed prodrugs of the claimed structure.  
Physical and/or chemical properties/Functional characteristics:  The compound claimed, including the prodrugs, are compounds which are allegedly useful to antagonize/inhibit CB1.  Although the art recognizes the above definitions the terms are not explicitly defined by the specification in such a way as to demonstrate that the inventor had possession of the claimed prodrugs.
Predictability of the Art:  It is generally accepted in the art that formation of a particular prodrug for a given compound or series of compounds is unpredictable.  
As stated by Stella et al. (Prodrugs: Challenges and Rewards, Part 1, 2007) (attached), the personnel and skills needed for a successful prodrug program “are no different from those for analog development – it takes a team.  The ideal drug is one that is active, easy to formulate, well absorbed after oral dosing, has an acceptable PK profile, and is both renally cleared and metabolized to 1-2 non-toxic metabolites that are rapidly excreted after being formed.  If a prodrug intervention is necessary, obviously this ideal scenario is not met.  The ideal prodrug, therefore, is one that readily achieves its desired goal, is non-toxic, and breaks down efficiently and quantitatively to the drug and known and safe by-products.  Like the drug discovery process, this goal is not often met” (Page 24, Paragraph 3, emphasis added).
Method of making the claimed invention: Although the Specification provides a method for making the elected compounds, no method for making a prodrug has been disclosed. 
Summary: In the instant case, Applicant has not disclosed the structure, formula, chemical name, or physical properties of the numerous prodrugs of compounds of formula (A).  Although some functional characteristics are disclosed or would be known to a person of ordinary skill in the art, in the absence of a disclosed structure, there can be no correlation between the function and structure of the claimed prodrug compounds. 
However, the MPEP states that written description for a genus (for example, the claimed prodrugs or active metabolites of the elected compound species) can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claim(s) are broad and generic with respect to all possible compounds encompassed by the claims:  the possible structural variations are limitless to any prodrugs of formula (I).    In the instant case, however, the Specification does not disclose a sufficient variety of species to reflect this variance in the genus.  While having written description of the elected compound and compounds identified in the Specification tables and/or examples, the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims such as, for example, prodrugs.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., (US20070054891) (cited in IDS), in view of Skolnick (US2020/0397749) (cited in IDS), and in view of McMahon (WO2018/204689) (cited in IDS).
	Davidson teaches the claimed compound for treating CB1 receptor modulated conditions.  In particular, azetidine derivatives, a salt, or prodrug thereof, including the claimed compound, are known to act as CB1 antagonists.  The claimed compound cited in Davidson has been known since at least as early as December 3, 2004, as STN CAS RN: 791847-89-7.  The claimed compound is a CB1 antagonist.  Davidson explains that the CB1 antagonists can be administered through various routes of administration including intranasal, oral, and many other. See par. 237.  Davidson indicates that the dosage can vary widely and will depend upon symptoms and the subject’s body weight. See par. 242.
	Davison does not explicitly teach treating acute drug overdose.
	Skolnick teaches formulations for treating cannabinoid overdose and reducing acute cannabinoid overdose and treating cannabinoid hyperemesis by administering a CB1 antagonist.  The composition can be administered parenterally. See par. 12.  Skolnick teaches that acute overdose is most often linked to edibles. See par. 2.  Synthetic cannabinoids also pose a significant risk of acute overdose.  Overdose can include a variety of symptoms including neuropsychiatric symptoms, panic attack, and others.
	McMahon teaches treatment and prevention of synthetic toxicity or overdose with rimonabant. See abstract.  Rimonabant is a selective CB1 receptor antagonist. See p7, lines 30-31.  Administration can be by intranasal and oral administration. See p11, line 18 and p12, line 6.
	With respect to claim 7, patients in phases of overdose often experience pain, nausea, agitation, flushing, and other symptoms.  They often take baths and may receive electrolyte and fluid replacement during this time.  These early treatments are common. See par. 4.
	With regard to claim 14, while it is true that Skolnick teaches administration by IM, IV, and SQ routes of administration, the examples provided in Skolnick use a different CB-1 antagonist.  In view of Davidson, which teaches administration of the claimed compound via intranasal means, it would be understood by a POSA that intranasal administration of the claimed CB-1 antagonist is feasible.
 	With respect to claims 18 and 19, the effect of administration is apparent in as few as 5 minutes following intravenous injection. See par. 69.
	Dosages for administration of the CB1 antagonist can range from 1 mg to 150 mg.  
	With regard to claim 20, Applicant claims a geometric isomer of the compound of claim 1.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davidson, Skolnick, and McMahon to arrive at the claimed methods.  One would be motivated to do so because Davidson teaches the claimed compound to be a known CB1-antagonist and Skolnick teaches administration of CB1-antagonsits for the treating of cannabinoid overdose and hyperemesis.  Further, Davidson teaches the specific claimed CB1-antagonist to be administrable via intranasal and other routes of administration.  McMahon further supports the notion that CB1 antagonists can be used orally and intranasally to treat toxicity.  As such, there is a reasonable and predictable expectation of success in administering the claimed agent for the claimed condition.

Claims 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., (US20070054891) (cited in IDS), in view of Skolnick (US2020/0397749) (cited in IDS), in view of McMahon (WO2018/204689) (cited in IDS), in view of Ismaili et al., “The Oral Cannabis Poisoning of the Children,” Chemical Sciences Journal, 2014, 5:1
Davidson teaches the claimed compound for treating CB1 receptor modulated conditions.  In particular, azetidine derivatives, a salt, or prodrug thereof, including the claimed compound, are known to act as CB1 antagonists.  The claimed compound cited in Davidson has been known since at least as early as December 3, 2004, as STN CAS RN: 791847-89-7.  The claimed compound is a CB1 antagonist.  Davidson explains that the CB1 antagonists can be administered through various routes of administration including intranasal, oral, and many other. See par. 237.  Davidson indicates that the dosage can vary widely and will depend upon symptoms and the subject’s body weight. See par. 242.
	Davison does not explicitly teach treating acute drug overdose.
	Skolnick teaches formulations for treating cannabinoid overdose and reducing acute cannabinoid overdose and treating cannabinoid hyperemesis by administering a CB1 antagonist.  The composition can be administered parenterally. See par. 12.  Skolnick teaches that acute overdose is most often linked to edibles. See par. 2.  Synthetic cannabinoids also pose a significant risk of acute overdose.  Overdose can include a variety of symptoms including neuropsychiatric symptoms, panic attack, and others.
McMahon teaches treatment and prevention of synthetic toxicity or overdose with rimonabant. See abstract.  Rimonabant is a selective CB1 receptor antagonist. See p7, lines 30-31.  Administration can be by intranasal and oral administration. See p11, line 18 and p12, line 6.
	With respect to claim 7, patients in phases of overdose often experience pain, nausea, agitation, flushing, and other symptoms.  They often take baths and may receive electrolyte and fluid replacement during this time.  These early treatments are common. See par. 4.
With regard to claim 14, while it is true that Skolnick teaches administration by IM, IV, and SQ routes of administration, the examples provided in Skolnick use a different CB-1 antagonist.  In view of Davidson, which teaches administration of the claimed compound via intranasal means, it would be understood by a POSA that intranasal administration of the claimed CB-1 antagonist is feasible.
 	With respect to claims 18 and 19, the effect of administration is apparent in as few as 5 minutes following intravenous injection. See par. 69.
	Dosages for administration of the CB1 antagonist can range from 1 mg to 150 mg.  	With regard to claim 20, Applicant claims a geometric isomer of the compound of claim 1.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davidson, Skolnick, McMahon, and Ismaili to arrive at the claimed methods.  One would be motivated to do so because Davidson teaches the claimed compound to be a known CB1-antagonist and Skolnick teaches administration of CB1-antagonsits for the treating of cannabinoid overdose and hyperemesis.  Davidson teaches the specific claimed CB1-antagonist to be administrable via intranasal and other routes of administration.  As such, there is a reasonable and predictable expectation of success in administering the claimed agent for the claimed condition.  McMahon further supports the notion that CB1 antagonists can be used orally and intranasally to treat toxicity.  
With regard to claim 8, Ismaili teaches that some recommend activated charcoal after oral cannabis poisoning as it would act on the liver enteric cycle of cannabis.  
	
Claims 1-7, 9, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., (US20070054891) (cited in IDS), in view of Skolnick (US2020/0397749) (cited in IDS), in view of McMahon (WO2018/204689) (cited in IDS), in view of Ismaili et al., “The Oral Cannabis Poisoning of the Children,” Chemical Sciences Journal, 2014, 5:1 (cited in IDS), and in view of Kelly et al., “Cannabinoid Toxicity, StatPearls Publishing, LLC, August 23, 2020 (cited in IDS).
Davidson teaches the claimed compound for treating CB1 receptor modulated conditions.  In particular, azetidine derivatives, a salt, or prodrug thereof, including the claimed compound, are known to act as CB1 antagonists.  The claimed compound cited in Davidson has been known since at least as early as December 3, 2004, as STN CAS RN: 791847-89-7.  The claimed compound is a CB1 antagonist.  Davidson explains that the CB1 antagonists can be administered through various routes of administration including intranasal, oral, and many other. See par. 237.  Davidson indicates that the dosage can vary widely and will depend upon symptoms and the subject’s body weight. See par. 242.
	Davison does not explicitly teach treating acute drug overdose.
	Skolnick teaches formulations for treating cannabinoid overdose and reducing acute cannabinoid overdose and treating cannabinoid hyperemesis by administering a CB1 antagonist.  The composition can be administered parenterally. See par. 12.  Skolnick teaches that acute overdose is most often linked to edibles. See par. 2.  Synthetic cannabinoids also pose a significant risk of acute overdose.  Overdose can include a variety of symptoms including neuropsychiatric symptoms, panic attack, and others.
McMahon teaches treatment and prevention of synthetic toxicity or overdose with rimonabant. See abstract.  Rimonabant is a selective CB1 receptor antagonist. See p7, lines 30-31.  Administration can be by intranasal and oral administration. See p11, line 18 and p12, line 6.
	With respect to claim 7, patients in phases of overdose often experience pain, nausea, agitation, flushing, and other symptoms.  They often take baths and may receive electrolyte and fluid replacement during this time.  These early treatments are common. See par. 4.
With regard to claim 14, while it is true that Skolnick teaches administration by IM, IV, and SQ routes of administration, the examples provided in Skolnick use a different CB-1 antagonist.  In view of Davidson, which teaches administration of the claimed compound via intranasal means, it would be understood by a POSA that intranasal administration of the claimed CB-1 antagonist is feasible.
 	With respect to claims 18 and 19, the effect of administration is apparent in as few as 5 minutes following intravenous injection. See par. 69.
	Dosages for administration of the CB1 antagonist can range from 1 mg to 150 mg.  
	With regard to claim 20, Applicant claims a geometric isomer of the compound of claim 1.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davidson, Skolnick, McMahon, Kelly, and Lee to arrive at the claimed methods.  One would be motivated to do so because Davidson teaches the claimed compound to be a known CB1-antagonist and Skolnick teaches administration of CB1-antagonsits for the treating of cannabinoid overdose and hyperemesis.  McMahon further supports the notion that CB1 antagonists can be used orally and intranasally to treat toxicity.  Further, Kelly teaches the use of a blood diagnostic to confirm serum concentrations of THC.  As such, there is a reasonable and predictable expectation of success in administering a CB1-antagonist to treat overdose and hyperemesis, including by administering the claimed agent. 
With regard to claims 9 and 10, Kelly indicates that serum concentrations of THC metabolites are useful for confirmation testing.

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., (US20070054891) (cited in IDS), in view of Skolnick (US2020/0397749) (cited in IDS), in view of McMahon (WO2018/204689) (cited in IDS), in view of Kelly et al., “Cannabinoid Toxicity, StatPearls Publishing, LLC, August 23, 2020 (cited in IDS), and in view of Lee et al., “Plasma Cannabinoid Pharmacokinetics After Controlled Smoking and Ad libitum Cannabis Smoking in Chronic Frequent Users,” J Anal Toxicol. 2015 Oct; 39(8):580-587 (cited in IDS).
Davidson teaches the claimed compound for treating CB1 receptor modulated conditions.  In particular, azetidine derivatives, a salt, or prodrug thereof, including the claimed compound, are known to act as CB1 antagonists.  The claimed compound cited in Davidson has been known since at least as early as December 3, 2004, as STN CAS RN: 791847-89-7.  The claimed compound is a CB1 antagonist.  Davidson explains that the CB1 antagonists can be administered through various routes of administration including intranasal, oral, and many other. See par. 237.  Davidson indicates that the dosage can vary widely and will depend upon symptoms and the subject’s body weight. See par. 242.
	Davison does not explicitly teach treating acute drug overdose.
	Skolnick teaches formulations for treating cannabinoid overdose and reducing acute cannabinoid overdose and treating cannabinoid hyperemesis by administering a CB1 antagonist.  The composition can be administered parenterally. See par. 12.  Skolnick teaches that acute overdose is most often linked to edibles. See par. 2.  Synthetic cannabinoids also pose a significant risk of acute overdose.  Overdose can include a variety of symptoms including neuropsychiatric symptoms, panic attack, and others.
McMahon teaches treatment and prevention of synthetic toxicity or overdose with rimonabant. See abstract.  Rimonabant is a selective CB1 receptor antagonist. See p7, lines 30-31.  Administration can be by intranasal and oral administration. See p11, line 18 and p12, line 6.	
	With respect to claim 7, patients in phases of overdose often experience pain, nausea, agitation, flushing, and other symptoms.  They often take baths and may receive electrolyte and fluid replacement during this time.  These early treatments are common. See par. 4.
 	With respect to claims 18 and 19, the effect of administration is apparent in as few as 5 minutes following intravenous injection. See par. 69.
	Dosages for administration of the CB1 antagonist can range from 1 mg to 150 mg.  
	With regard to claim 20, Applicant claims a geometric isomer of the compound of claim 1.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davidson, Skolnick, McMahon, Kelly, and Lee to arrive at the claimed methods.  One would be motivated to do so because Davidson teaches the claimed compound to be a known CB1-antagonist and Skolnick teaches administration of CB1-antagonsits for the treating of cannabinoid overdose and hyperemesis.  As such, there is a reasonable and predictable expectation of success in administering a CB1-antagonist to treat overdose and hyperemesis, including by administering the claimed agent.   	
With regard to claims 9 and 10, Kelly indicates that serum concentrations of THC metabolites are useful for confirmation testing.
	With respect to claims 11 and 12, Lee teaches plasma cannabinoid analysis.  Further, THC detection rates began and 2 and 5 µg wherein impairment in cognition and motor control tasks began.  The highest cannabinoid concentration detected during ad libitum smoking was 7.6 µg for THC, 2.7 µg for 11-OH-THC, and 67 µg for THC-COOH. See p582.  While Lee does not explain the specific parameter of 50 µg as a threshold as critical for identifying a subject that has overdosed, there are a number of different cannabinoid parameters and having a plasma concentration that is above 50 µg and above 250 µg would be among the highest levels quantified.  Further, Table 2 indicates that the Cmax for THC has a range of 31.6-271 with an apparent Cmax of 83.5.  Further, levels below 5 µg are known to produce cognitive and motor impairment and thus at least 10 times this amount is known to be substantial.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,141,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘404 patent include administer the claimed compound to a subject to alleviate drug overdose.  The claims of the ‘404 patent are narrower than the instant claims and the subject matter presently claimed encompasses the subject matter of the ‘404 patent.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628